Title: To Thomas Jefferson from William Tatham, 27 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir,
                            Lynhaven, 27th. July 1807.20 minutes past 2. O Clock.
                        
                        I have this minute arrived on shore from the L. House Cape Henry.— The Ship hitherto called the Triumph, I now find, is the Leopard; the Bellona & Melampus gone some days ago; & the Triumph & Patriot cruising just Southward of Cape Henry.— The Triumph & Patriot were close in with the Light House last night;
                            &, in the early part of the evening fired heavy guns (they say at the L.H.) on some unknown Vessel. While I was at the
                            L. House, this Morning, they brought a brig to; & a Schooner (then near them) has just past Lynhaven Inlet towards
                            Hampton Road. One Ship & a three masted Schooner came in last night, & three Ships (large) a
                            Brig & some smaller Vessels to day, apparently unmolested by the Leopard. A
                                L.Ship from Hampton Road (supposed to be the Pocahontas Capt. Tompkins) is at anchor, in Lynhaven Bay,
                            outward bound. There are several vessels in the offing of the Chesapeake Capes.—
                        This morning (about 9. o Clock) a Pilot Boat from up the Chesapeake, with a white Flag (supposed to be, of Truce) at the Main Top Mast-head, delivered dispatches to the Leopard’s Row Boat: She stood off
                            & on about one & a half hours, when she recd. her answer, & returned up the Chesapeake. The Leopards Row Boat
                            passed several times, in seeming agitation, from the Ship to the Tender during her stay. Signals were flying abundantly,
                            on board the Leopard, during this period.— On Saterday last, it seems, a Baltimore boat (known to be
                                Pitts’ Boat) performed nearly the same office: As she went up the bay, a Hampton Boat hailed her, to put one of
                            Her own Pilots on board, who they had taken off from a Vessel he had carried out (or in); but they refused to stop for
                            him, saying they had Passengers: these the Hampton boat believed to be British officers; having
                            seen some of them laying, on a Sail, upon Deck.— The light Horse are
                            gone, and an awkward Squad of Militia are laying on their beam ends, in the Cape Rushes, near enough to the Ships to be
                            bayonetted asleep, if John Bull takes it in hand.— My poor judgement would conjecture we should keep a sharp look out, for (if I am not mistaken) The Triumph
                            & Patriot are looking out for an expected fleet, with some anxiety.
                  I have the Honor to be Sir Yr. H St.
                        
                            Wm Tatham
                     
                        
                        
                            P.S.— My Boat was seen off Cape Charles Yesterday (with a Glass from the Cape Henry
                                Light House: The moment She returns You shall have her report. Yrs.
                        
                        
                            W. T.
                        
                    